
	
		I
		112th CONGRESS
		1st Session
		H. R. 887
		IN THE HOUSE OF REPRESENTATIVES
		
			March 2, 2011
			Mr. Young of Alaska
			 (for himself and Mr. Hastings of
			 Washington) introduced the following bill; which was referred to
			 the Committee on Natural
			 Resources, and in addition to the Committee on the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To direct the Secretary of the Interior to submit a
		  report on Indian land fractionation, and for other purposes.
	
	
		1.Report on Indian land
			 fractionationNot later than 6
			 months after funds are made available for this section, the Secretary of the
			 Interior shall submit a report to the Committee on Natural Resources of the
			 House of Representatives and the Committee on Indian Affairs of the Senate that
			 contains the following:
			(1)A
			 comprehensive assessment of Indian land fractionation.
			(2)The plan of the
			 Secretary for consolidating highly fractionated Indian lands pursuant the
			 Indian Land Consolidation Act and the Class Action Settlement Agreement
			 referred to in section 2.
			(3)Any alternative to
			 the plan referred to in paragraph (2) to consolidate highly fractionated Indian
			 lands in a manner that—
				(A)maximizes economic
			 return on lands held in trust for the benefit of individual Indians or Indian
			 tribes;
				(B)lowers Federal
			 costs of managing and probating such lands; and
				(C)includes
			 contracting and compacting under title I and title IV of the Indian
			 Self-Determination and Education Assistance Act.
				2.Limitation on
			 Indian Trust Account SettlementNotwithstanding any other provision of law,
			 in the Class Action Settlement Agreement dated December 7, 2009, in the case
			 entitled Elouise Cobell et al. v. Ken Salazar et al., United States District
			 Court, District of Columbia, Civil Action No. 96–1285 (TFH), the total amount
			 awarded for attorneys’ fees, expenses, and costs shall not exceed
			 $50,000,000.
		
